USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 1 of 7


                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
             v.                         )
                                        )        15 CR 72-37
KASH LEE KELLY,                         )        Judge Philip P. Simon
                                        )
                                        )
                    Defendant.          )


              KASH KELLY’S SENTENCING MEMORANDUM

      Now Comes Defendant, KASH KELLY, by and through his attorney,

JOSHUA B. ADAMS, and respectfully requests pursuant to 18 U.S.C. § 3553(a),

and United States v. Booker, 543 U.S. 220 (2005) and its progeny, that this Court

set Mr. Kelly’s total offense level at , a Criminal History category IV and

sentence Mr. Kelly to a term of one year and one day imprisonment. Mr. Kelly

contends that such a sentence is sufficient, but not greater than necessary, to

comply with the purposes of sentencing and is supported by the circumstances of

the offense, Mr. Kelly’s personal characteristics and family history.


I. Sentencing Request

      Kash Lee Kelly turned his life around from the young and brash teenager

to a responsible and loving father. By the time the government charged Mr.

Kelly in this case, he left the gang life, shunned the Latin Kings, and worked

hard to overcome the mistakes of his youth. For his conduct that brings him
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 2 of 7


before this honorable court he is remorseful and ashamed. Over the past four

years, Mr. Kelly demonstrated to the court and the government that he is

reformed. Mr. Kelly has created a message of peace and unity through his social

media platforms. He has spoken to groups and promoted a culture of non-

violence. Plainly put, he is not the same person when he first appeared before

this honorable court.

      Mr. Kelly respectfully requests a sentence of one year and a day in

custody. As described below, this sentence is adequate, but not greater than

necessary to achieve the sentencing goals of §3553(a).

III. A SENTENCE OF ONE YEAR AND ONE DAY IMPRISONMENT IS
SUFFICENT TO ACHIEVE THE PURPOSES OF PUNISHMENT STATED
IN 18 U.S.C. §3553(a).

      In United States v. Booker, the Supreme Court effectively rendered the

United States Sentencing Guidelines (USSG) advisory. 543 U.S. 220 (2005).

However, the sentencing court is still required to follow the list of factors

enumerated in § 3553(a). In Rita v. United States, the Court held that district

court judges are required “to ‘impose a sentence sufficient, but not greater than

necessary, to comply with the basic aims of sentencing in § 3553(a).” 127 S.Ct.

at 2469.

      Post-Booker, the district court should place “no limitation” on the

information concerning the background, character, and conduct of a person

convicted of an offense. See 18 U.S.C. § 3661; Booker, 125 S.Ct. at 760. There are

several “individual characteristics . . . not ordinarily considered under the
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 3 of 7


Guidelines,” but are still “matters that § 3553(a) authorizes the sentencing judge

to consider.” Rita, 127 S.Ct. at 2473 (Stevens, J., concurring). With these

principles in mind, we turn to Mr. Kelly’s proposed sentence.

1.    The nature and circumstance of Mr. Kelly’s personal history and

characteristics mandate a below guidelines sentence.

      Mr. Kelly left the Latin Kings in 2010. PSI., ⁋41. In fact, according to the

PSI, his most recent criminal conviction occurred in 2009, eight years before his

indictment in this case. PSI., ⁋ 45. Since 2010, Mr. Kelly turned his life around.

He became more involved in his children’s lives, preaches peace and unity

among all races. In every sense, Kash turned his life around. He is no longer the

Latin King gang member who carried a gun and sold drugs. He is a responsible

and caring father.

      As a young boy still learning how to deal with emotions, Kash witnessed

some of the most brutal, horrific and terrifying acts of violence any young child

could see. His life story is unfortunately not uncommon for many young men who

decided to become gang members. In fact, at the very young age of three years

old, Kash’s father was murdered. PSI., ⁋ 58. He did not have a father figure to

raise him and show him how a man should behave. Instead, the streets and in

turn, the Latin Kings, assumed that role. Kash even stated that he was “raised

in a neighborhood infested with crime, drugs, and violence.” PSI., ⁋58.

      Not only did Kash observe violence on the streets of his neighborhood, but

he also suffered at home as well. Kash’s stepfather abused the young boy both
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 4 of 7


physically and mentally. PSI., ⁋59. To make matters worse, his mother, the one

person a young boy should be able to depend on for love, comfort and security

suffered her own drug addiction. Because of this, Kash lacked any semblance of

a family, without any love, support or guidance.

      Kash fared no better outside his home. He saw his grandfather get struck

by a car, and his grandmother high on prescription medication. He even saw a

Latin King shoot a rival gang member. Kash was 6 years old at the time. No six-

year-old should ever have a front seat to such violence and depravity.

      Against this backdrop, it is no wonder Kash chose a life on the streets.

The Latin Kings were the only group that provided a sense of family, as

dysfunctional as that may sound. However, seven years between his exit from

the Latin Kings until his indictment, Kash lived a life free from gangs. He

started to raise his children and become a positive influence in their lives. He is

a devoted husband and is trying to give his children the comfort and security he

lacked growing up.

      Moreover, within the past year Kash has taken to social media to preach a

message of non-violence and unity. This is in stark contrast to his life as a Latin

King. In his words and his conduct, Kash has rehabilitated himself already. He

realized the errors he committed as a young man. Now as an adult, he wishes to

continue to act as a voice of peace and prosperity and influence young men in his

community to not take the path he took. To choose peace over violence and

togetherness rather than gang warfare. Because Kash has demonstrated to this
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 5 of 7


honorable court that he has rehabilitated himself, a sentence below the 46

months advisory guideline range achieves the sentencing goals of §3553(a). A

sentence of one year and one day allows Kash to pay his debt, but also return

him home to his family.

2.    Mr. Kelly requires mental health treatment not more prison time

      Kash’s criminal history can be attributed to his untreated mental health

issues and tragic family history. He reported that he suffers from anxiety,

depression, and anger issues due to his “turbulent and abusive childhood.” PSI.,

⁋ 77. He should not simply be dismissed as a bad egg or an individual who has

not learned from his prior convictions. Without a stable home life or two, much

less one, loving parent growing up, Kash’s story is one all too familiar. He

dropped out of school before he even began high school and fell in with the

streets. Along with a life on the streets comes trouble, including drugs, violence

and ultimately criminal convictions. He is only 31 years old. Kash is deserving of

a second chance, of a true chance which he has yet to receive. He deserves to

have the opportunity to show this court that with treatment and stability at

home, he can lead a healthy and productive life.

3.    The need for specific or general deterrence

      The Supreme Court in Graham v. Florida stated that “a sentence lacking

any legitimate penological justification is by its nature disproportionate to the

offense.” 560 U.S. 48, 71 (2010). In the light of this, it has been increasingly

recognized that it is the certainty, rather than severity, of punishment that
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 6 of 7


achieves deterrence. In May 2016, the U.S. Department of Justice’s National

Institute of Justice published a fact sheet entitled Five Things About Deterrence,

which summarized the research that has been done on deterrence. Three things

are particularly important to note: 1) the certainty of being caught is a vastly

more powerful deterrent than punishment; 2) sending an individual convicted of

crime isn’t a very effective way of deterring crime; and 3) increasing the severity

of punishment does little to deter crime. Thus, the arrests that were made in

this case have already had as much impact as possible on general deterrence.

      For Kash, this will be the longest term of incarceration he has ever

received. The likelihood that a defendant will engage in future criminal conduct

is “a central factor that district courts must assess when imposing sentence.”

Pepper v. United States, 562 U.S. 476, 492 (2011). Any term of imprisonment he

receives from this court will have a deterrent effect on him. A sentence of one

year and one day imprisonment will provide Kash the opportunity to receive

mental health and substance abuse treatment.

      A lengthy sentence only serves as retribution instead of rehabilitation.

Everyone can agree that society benefits if Kash is given the tools to succeed as a

positive influence for his family and provides for them, within the realm of the

law. Kash is surrounded by people who love and care for him and want to see

him succeed. Most importantly, they want Kash back in their lives and at home.
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2859 filed 02/03/21 page 7 of 7


                                         Respectfully submitted,


                                         /s/Joshua B. Adams
                                         Joshua B. Adams
                                         Counsel for Kash Lee Kelly


Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1615
Chicago, IL 60604
(312) 566-9173
